UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4710



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TODD HAMILTON WISHON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-418)


Submitted:   May 10, 2006                     Decided:   May 23, 2006


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Grace, GRACE HOLTON TISDALE & CLIFTON, P.A., Winston-
Salem, North Carolina, for Appellant. Anna Mills Wagoner, United
States Attorney, Robert A.J. Lang, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Todd Hamilton Wishon pled guilty to being a felon in

possession of a firearm in commerce under 18 U.S.C. § 922(g) (2000)

and was sentenced to 100 months of imprisonment.      On appeal he

raises two issues, whether: (1) the district court erred by holding

him accountable at sentencing for approximately 670 grams of

methamphetamine and (2) his sentence was unreasonable.      For the

reasons that follow, we affirm.

          First, we conclude that the district court did not

clearly err in its factual determination that Wishon should be held

accountable for approximately 670 grams of methamphetamine at

sentencing.   United States v. Daughtrey, 874 F.2d 213, 217 (4th

Cir. 1989) (giving review standard).      Second, we conclude that

Wishon’s sentence was reasonable.      United States v. Booker, 543

U.S. 220, 261 (2005) (stating review standard); United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (same).        Indeed,

Wishon’s 100-month sentence was below his properly calculated

Sentencing Guidelines range.

          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED


                               - 2 -